Citation Nr: 1118126	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  05-37 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than September 12, 2001, for grant of entitlement to service connection for a low back strain due to traumatic spondylolysis and spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from December 1976 to October 1993.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.

The Veteran appeared at a Travel Board hearing in February 2008 before the undersigned Veterans Law Judge.  He also appeared at a local hearing before an RO decision review officer in November 2007.  Transcripts of the hearing testimony are associated with the claims file.

In June 2008, the Board denied the Veteran's appeal.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 memorandum decision, Court vacated the June 2008 Board decision, and remanded the case to the Board for further appellate review consistent with the Court's decision.  A July 2010 Court Order entered judgment which effected the directed vacation and remand.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's initial claim of entitlement to service connection for a low back strain due to traumatic spondylolysis and spondylolisthesis was received by VA on September 12, 2001.  There is no earlier communication in the file indicating an intent to file a claim of entitlement to service connection for a low back strain due to traumatic spondylolysis and spondylolisthesis.



CONCLUSION OF LAW

The requirements are not met for an effective date earlier than September 12, 2001, for service connection for a low back strain due to traumatic spondylolysis and spondylolisthesis. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 5111 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Board notes the Veteran's assertion on appeal to the Court of a "missing x-ray."  The Board finds there is no basis for the assertion, as all relevant records are in the claims file.  The report of the x-ray examination in question is of record and will be considered in the decision below.  The representative has not asserted any failure of VA to assist the Veteran.  

The Veteran was provided the opportunity to present pertinent evidence and testimony at all stages of the claims process.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See id.  Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service, or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word "specifically," and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If a formal claim is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999) (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Case law provides that 38 C.F.R. § 3.157 only applies to a defined group of claims. See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that disorder.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

Thus, any prior VA medical records are not interpreted as an informal claim.  To repeat, merely seeking treatment does not establish a claim, to include an informal claim, for service connection.

Analysis

The Veteran indicated on his substantive appeal (VA Form 9) that an effective date of October 1, 1993, the date he was discharged from active service, should be assigned.  The Board summarily rejects this assertion as contrary to applicable law.  Even were the Veteran and his representative correct as concerns an earlier effective date-which they are not, he is not entitled to an effective date in 1993, as he has conceded he did not file any type of claim with VA until 1997.  As noted in the legal precedents set forth earlier, the VA claims process is keyed by the submission of a written claim-formal or informal, see 38 C.F.R. §§ 3.1(p), 3.151.  The Veteran did not file any type claim until 1997, which was years after his separation from active service.  See 38 C.F.R. § 3.400.  The Board will now discuss how the Veteran's claim for an earlier effective date also fails in all other facets.
There is absolutely no dispute as to when the Veteran filed his initial claim for service connection; it was filed in February 1997.  The salient issue after the Veteran's appeal to the Court, however, has become just what benefit did the appellant seek in 1997?  The Court's memorandum decision quoted the Veteran's response to his representative's question of whether he was alluding to a low back problem when he was talking about Gulf War Syndrome and circulatory problems.  The response was:

I could only say what I knew I had.  I knew I had a circulation problem.  I did not know if that was the root of the problem.  I knew that was definitely-I was tripping over thresholds and chairs and doorways.  When I would stub my foot it would hurt not just my foot or my ankle but it would go all the way up my body.  I did not know what it was.  I just had no idea what it was.

. . . .

I would assume that they would have some kind of, discovery would happen.  I just couldn't put in the document it hurts when I vacuum my comedy club.  It hurts when I do the dishes.

Board Hearing Transcript, p. 5.

The Board initially notes that whether a claim was filed is determined by the state of the record as of the relevant date-in this case, February 1997.  It is not determined by what the Veteran perhaps presently wishes he had done in 1997.  As explained below, the claims file shows compellingly that the Veteran asked for exactly what he desired, the quoted portion above is disingenuous at best, and the Board assigns no credibility to it.

The VA Form 21-526, received by the RO on February 12, 1997, simply notes "Persian Gulf Syndrome/Circulation Problems."  Do the surrounding circumstances, as they apparently existed in 1997, suggest that the RO should have interpreted the quoted language as including a subjective intent of the Veteran to include a claim of entitlement to service connection for a low back disorder?  The preponderance of the evidence convinces the Board the answer is emphatically, no.

Following receipt of the Veteran's February 1997 claim, a June 1997 RO letter informed him of the Persian Gulf Registry VA was required to maintain.  The RO asked him to complete VA Forms 21-4142 so VA could obtain any medical records related to his claim.  The examination request prepared by the RO did not just include a Persian Gulf War examination for circulatory problems, but also noted right leg rhabdomyalgia, bronchitis, bilateral elbow tendonitis, bilateral feet, and hearing loss.

There is no indication in the claims file that the Veteran completed and returned a VA Form 21-4142.  An undated form in the claims file immediately before the examination request addresses the probable disability rating for the disabilities that affected the Veteran at that time.  Comparing the handwriting to other correspondence from the Veteran, the form appears to have been filled in by the Veteran.  The handwritten portion notes rhabdomyalgia right leg; high frequency hearing loss; bronchitis; bilateral elbow tendonitis; and bilateral feet.  There is absolutely no reference to a back disability.  The July 1997 VA general examination report noted that the Veteran's reported history did not even suggest back complaints or symptomatology.  Indeed, the examiner's notation of the Veteran's reported history includes:

Circulatory problem.  By this he means the cramping he developed in the right leg.  In addition, he complains of tingling and numbness in the feet and in the lower extremities which he has had for about two years.  . . . .

Thus, when the Veteran was face-to-face with the examiner, he said nothing to  indicate he had a low back complaint or problem.

A September 1997 rating decision granted service connection for right epicondylitis; bronchitis; bilateral tinea pedis; and, rhabdomyalgia of the right leg.  An RO letter, also dated in September 1997, informed the Veteran of the decision.  He did not appeal or otherwise inform VA that a disability he wished to claim was missed or ignored.  In recent years the Veteran has pointed to an October 1997 x-ray as support for his pursuit of an effective date in 1993.  That x-ray report provides no support for his contention.

At the Board hearing the Veteran placed the context of the x-ray as having occurred while he was undergoing a physical examination.  VA outpatient records beginning in October 1997, however, showed the Veteran was being treated for gastrointestinal complaints and symptomatology after his presentation to a VA emergency room.  An October 1997 radiology report notes the images were taken secondary to complaints of acute abdominal pain.  The report notes that, in addition to the appearance of the bowels, images revealed sclerotic changes in the right and left sacroiliac joints.  The radiologist suggested that previous evidence of sacroilitis be queried.

The October 1997 x-ray report does suggest the presence of lumbar spine pathology.  Nonetheless, it did not constitute an informal claim for entitlement to service connection for a low back disability.  As set forth earlier, 38 C.F.R. § 3.157, and the Court's precedents, provide that medical reports are not recognized as informal claims for disabilities that are not already service connected.  Brannon, 12 Vet. App. at 35.  Thus, the preponderance of the evidence shows that there is no "missing x-ray."  In any event, the Veteran did not inform VA of it or otherwise try and use it in 1997 to support a claim for entitlement to service connection for a low back disability.  The onus was on the Veteran to file a claim.  38 C.F.R. § 3.151.  As noted, the Board finds the Veteran is not credible as to any suggestion that he may have believed he already had.  The credibility finding aside, the applicable law did not and does not require VA to read the Veteran's mind.  See Brannon, 12 Vet. App. at 35.

The Veteran testified at the hearing that he left active service because he no longer was physically able to perform his duties.  Board Hearing Transcript, p. 3.  Both the Veteran's service personnel and service treatment records note he was physically qualified for separation.  The personnel records note the Veteran's level of performance had declined, as evidenced by a referral performance report.  

The appellant is correct that he requested, but did not receive, a physical examination in October 1993 when he separated.  But the lack of a separation examination report was due to an Air Force medical determination that the physical examination conducted in February 1993 was sufficiently current.  Service treatment records indicated in October 1993 that the Veteran was interviewed as to his then current complaints, and that he was still being treated for the right leg rhabdomyalgia.  Thus, the Veteran had ample opportunity to inform Air Force medical authorities if any back episode he was treated for some years prior to 1993 still bothered him.

In July 2000 the Veteran applied for an increased rating for his "service connected disability of circulation."  There was no mention of a back disorder or back pathology.  In December 2000, he submitted a claim for entitlement to service connection for "painful and crippling right Achilles' tendon secondary to the right rhabdomyalgia (circulatory problem)," and peripheral neuropathy secondary to "my circulatory problem."  It is significant that the Veteran filed for those disorders after the September 2000 Persian Gulf Protocol, where the claimed disorders were part of the clinical findings and noted in the report.

It was not until September 12, 2001, that VA received any claim of entitlement to service connection for a low back disorder.  By law, September 12, 2001, is the earliest effective date which may be assigned.  38 C.F.R. § 3.400.  There simply is no evidence of an earlier communication that might reasonably have been construed as a claim for a low back disability.  The record convinces the Board that the Veteran knew what benefit he desired to seek at the relevant times in question, and he in fact asked for those benefits.  While the VA claims system is pro claimant, and claimants are not physicians, it is still incumbent on them to state what benefit they are seeking.  The Veteran was competent to state prior to September 12, 2001, that his back had hurt since service, and his failure to do so prior to September 12, 2001 is very significant.  The evidence of record convinces the Board that, when the Veteran filed a claim for Gulf War Syndrome and circulatory problems, he consciously identified only respiratory symptoms and a right leg disorder, as the record shows those were the areas he deemed most bothersome at the time.  Any suggestion that he included his low back is simply not credible.  The RO reasonably interpreted what the Veteran submitted.  That is all the law requires.

The June 2008 Board decision noted that:

[T]he [V]eteran did file a claim for disability compensation that was received by the RO on February 21, 1997.  The only disabilities mentioned on that application, however, were Gulf War Syndrome and circulation problems.  The Board finds that neither of these may be liberally construed to include a claim of entitlement to service connection for a low back disability.

The Court's memorandum decision described the above quoted finding as a summary conclusion that fell "exceptionally short of this Court's requirement that the Board support its decision with a statement of reasons or bases adequate to enable an appellant to understand. . . .  Given the correspondence the Veteran submitted in February 1997, however, the Board's June 2008 description of the 1997 claim was entirely accurate and reasonable.  

The Board has considered the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  That decision holds that claimants seek benefits for disabilities as they perceive them based upon particular symptoms, not based upon a particular medical term causing the perceived disability.  Id. at 4.  The requirement to liberally construe a claim, and the recognition that claimants generally are not competent to provide opinions as to diagnoses that require medical training, compel the Secretary to view and develop a claim for benefits based on the reported symptoms and not just a particular, unconfirmed "diagnosis."  

It is the opinion of the Board, however, that lay persons are perfectly competent to report that they are having back problems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A lay person does not need medical training to state that they have back problems, and that they personally believe those symptoms may be related to duties in the military.  The appellant's failure to seek service connection for any back symptoms prior to September 12, 2001, is clear evidence that he was not seeking benefits from VA for those symptoms prior to that date.  To require VA to interpret every claim as representing a claim for any symptom affecting any bodily system, even unspoken ones, would allow claimants to retrospectively state with impunity, "When I use a word, it means just what I choose it to mean --- neither more nor less."  Lewis Carroll, Through the Looking Glass (1865).   It is respectfully suggested that Clemons does not require VA to travel down that rabbit hole.

Finally, the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to an effective date earlier than September 12, 2001, for grant of entitlement to service connection for low back strain due to traumatic spondylolysis and spondylolisthesis is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


